   Case 5:20-cv-03168-SAC Document 11 Filed 10/08/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


TAMIKA PLEDGER,

                             Petitioner,

           v.                                      CASE NO. 20-3168-SAC

GLORIA GEITHER,


                             Respondent.


                         MEMOARNDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and a responsive pleading is

pending.

     Petitioner was convicted of involuntary manslaughter and three

counts of aggravated battery after she struck a group of young people

with her car. State v. Pledger, 440 P.3d 625 (Table), 2019 WL 2063903

(Kan. Ct. App. May 10, 2019), rev. denied, Dec. 19, 2019. Petitioner

has filed a motion for discovery (Doc. 7) and a motion for leave to
file exhibits conventionally (Doc. 8).

     In her motion for discovery, plaintiff seeks toxicology reports,

her Pre-Sentence Investigation, a psychological evaluation of her,

and dashcam video from the day of the incident.

     “A habeas petitioner, unlike the usual civil litigant in federal

court, is not entitled to discovery as a matter of ordinary course.”

Curtis v. Chester, 626 F.3d 540, 549 (10th Cir. 2010) (quoting Bracy

v. Gramley, 520 U.S. 899, 904 (1997)). Instead, the Rules Governing
Habeas Corpus allow the court, in its discretion, to authorize

discovery “for good cause shown”. Rule 6(a), Rules Governing Habeas
     Case 5:20-cv-03168-SAC Document 11 Filed 10/08/20 Page 2 of 3




Corpus, foll. 28 U.S.C. § 2254. See Simpson v. Carpenter, 912 F.3d

542, 576 (10th Cir. 2018) (“Good cause [for discovery] is established

where specific allegations before the court show reason to believe

that the petitioner may, if the facts are fully developed, be able

to demonstrate that he is entitled to relief.”) (quotation omitted).

      The Court has considered the petitioner’s requests and concludes

she has not shown good cause for discovery. The materials petitioner

seeks do not appear to be sufficiently related to her claims of

constitutional error in this matter to warrant their inclusion in the

record.

      Petitioner also moves to file exhibits, namely, a videotape of

the gathering on the day of the incident          before she arrived and a

recording concerning petitioner’s car to show it was taken to Missouri

after the events that led to her conviction.

      Rule 7(a) of the Habeas Corpus Rules allows the court to direct

the expansion of the record by submitting materials related to the

petition. However, in Cullen v. Pinholster, 563 U.S. 170 (2011), the

U.S. Supreme Court explained that “review under § 2254(d)(1) is
limited to the record that was before the state court that adjudicated

the claim on the merits.” 563 U.S. at 181. Accordingly, evidence that

was not presented in the state court generally is inadmissible in the

following habeas corpus proceeding. See Ryan v. Gonzales, 568 U.S.

57, 75 (2013). The Tenth Circuit has stated that the Pinholster ruling,

which arose from evidence admitted in an evidentiary hearing, also

applies to motions for discovery and expansion of the record. See Linzy

v. Faulk, 602 Fed. Appx. 701, 704 n. 7 (10th Cir. 2015)(stating motion
to   expand    the   record   was   “properly   denied    under      Cullen   v.

Pinholster”).
   Case 5:20-cv-03168-SAC Document 11 Filed 10/08/20 Page 3 of 3




     Having considered the record, the court will deny the motion to

submit exhibits. It does not appear that the materials in question

were submitted in the state court, nor does it appear that they are

relevant    to     the        determination   of    petitioner’s    claims    of

constitutional error.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

discovery     (Doc.      7)    and   motion   for   leave   to   file   exhibits

conventionally (Doc. 8) are denied.

     IT IS SO ORDERED.

     DATED:      This 8th day of October, 2020, at Topeka, Kansas.



                                       S/ Sam A. Crow

                                       SAM A. CROW
                                       U.S. Senior District Judg
